DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/21/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (USP 8,889,164), in view of Stopek et al (US 2009/0182337 A1) and further in view of Agrawal et al (USP 9,161,544 B2).
Hashimoto disclosed [col 1, Technical Field] an antimicrobial and antiviral composition and a method of producing the same, and a dispersion of the antimicrobial and antiviral composition, a coating agent containing the antimicrobial and antiviral composition, an antimicrobial and antiviral film, and antimicrobial and antiviral articles, which were applied to construction materials, sanitary materials, antifouling materials, and the like, in a living environment. 

The antimicrobial and antiviral films were formed [col 9, last paragraph] by applying, and then curing, the coating agent containing the antimicrobial and antiviral compositions. The substrate, on which the coating agent containing the antimicrobial and antiviral compositions were applied, included metal, ceramics, glass, fiber, nonwoven fabric, film, plastic, rubber, paper, and wood.
Although Hashimoto generally disclosed coating agents [col 9, lines 43-45], Hashimoto did not specifically disclose a fatty acid coating, as recited in claim 19. Although Hashimoto disclosed stabilizers, Hashimoto did not specifically disclose aspartic acid, as recited in claim 19.
Stopek disclosed [0002] antimicrobial coatings suitable for use on textiles, medical devices, packaging materials, and the like. Said coatings included [0005; 0045; claims 7 and 18] fatty acids. 
As per Stopek [0004], there is a need for medical devices, packaging materials and textiles that can retain enhanced antimicrobial efficacy. There is also a need for an easy and inexpensive method of applying antimicrobial agents to a medical device, packaging material or textile, which provides protection against microorganisms for extended periods of time, with minimal loss of the antimicrobial agents from the article surface and/or minimal transference of the antimicrobial agent to packaging materials, 
Since Hashimoto generally disclosed coating agents, it would have been prima facie obvious to one of ordinary skill in the art to include fatty acid coating agents within Hashimoto, as taught by Stopek. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a fatty acid for incorporation into a composition, based on its recognized suitability for its intended use as a coating agent, as taught by Stopek [Stopek; 0002; 0005; 0045; claims 7 and 18]. 
Further, an ordinarily skilled artisan would have been motivated to include fatty acid coating agents within Hashimoto because, as per Stopek, there is a need for medical devices, packaging materials and textiles that can retain enhanced antimicrobial efficacy. There is also a need for an easy and inexpensive method of applying antimicrobial agents to a medical device, packaging material or textile that provides protection against microorganisms for extended periods of time, with minimal loss of the antimicrobial agents from the article surface and/or minimal transference of the antimicrobial agent to packaging materials, etc. In this way, lower amounts of antimicrobial agents may be utilized to achieve the desired antimicrobial effect [Stopek, 0004].
The combination of Hashimoto and Stopek did not specifically disclose aspartic acid as a stabilizer.
Agrawal taught compositions having antimicrobial activity, said compositions containing surface functionalized particles comprising a copper salt (e.g., cuprous oxide 
Surface functionalization typically imparts one or more of many attributes, such as preventing particles from agglomeration, enabling particles to attach to various surfaces of an object, or even to the microbes or the interior of the microbes, assisting antimicrobial materials to penetrate the membrane of the microbes, and assisting particles to attach to matrix materials when these are incorporated as composites into other materials. This functionalization also helps to disperse the antimicrobial particles easily into these matrices. The functionalization may also assist in transporting these particles through the microbe outer layers, or through the matrices they are incorporated into. The functionalization may also assist in keeping the physical and chemical properties of the product in which the particles are incorporated from changing in a way that is undesirable [col 9, lines 29-47].
Functionalizing agents that may facilitate transport of particles to the surface of a microbe include amino acids. It was found that when amino acids were used to functionalize the surfaces of particles, enhanced antimicrobial activity was obtained. Use of amino acids also facilitated the transportation of the particles to the interior of biofilms, so that the embedded microbes were destroyed. Amino acids which were preferred as amino acid functionalizing agents included aspartic acid [col 11, lines 15-28].

+ ions are stabilized, prevented from agglomeration and transported to the surfaces of microbes. This is desirable because amino acids enhance the antimicrobial activity of Cu+ ions. Examples of said amino acids include aspartic acid [col 9, lines 29-47 and col 11, lines 15-28].
Hashimoto, in view of Stopek and Agrawal, reads on claims 19 and 22-23.
Claim 20 is rendered prima facie obvious because Stopek further disclosed a salt of a fatty acid ester [0005] (e.g., calcium stearoyl lactylate disclosed at claim 8). The motivation to combine Stopek with Hashimoto was previously discussed.
Claim 22 is a product-by-process claim, which is not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different product. MPEP 2113.
In the instant case, the claims are drawn to an antiviral product containing a stabilizer and monovalent copper coated with fatty acid. The claims do not appear patentably distinct from the combination of Hashimoto, Stopek and Agrawal, which taught .

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argued that the combined Hashimoto, Stopek and Agarwal does not teach the claimed stabilizer of the instant claim 19, and as such, an obviousness rejection does not exist.
The Examiner disagrees. Agarwal taught aspartic acid as a stabilizing agent [col 9, lines 29-47 and col 11, lines 15-28].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.